Citation Nr: 1639314	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-18 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD), to include as secondary to a service-connected disability.


REPRESENTATION

The Veteran is represented by:  Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In July 2016, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Veteran's above-captioned claim, he was provided a VA examination in July 2011, and a supplemental opinion was obtained in November 2011.  The examiner determined that the Veteran's symptoms did not satisfy the diagnostic criteria for PTSD.

At the time of the July 2011 VA examination, regulations directed VA examiners to evaluate claimed psychiatric disabilities according to the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition.  However, during the course of this appeal, the regulations were amended as follows:  for any relevant claim pending before the RO on August 4, 2014, VA examiners are required to evaluate claimed psychiatric disability pursuant to the Diagnostic and Statistical Manual of Mental Disorders, 5th Edition.  Although the Veteran submitted his substantive appeal in May 2014, his claim was still pending before the RO until June 2015, at which time it was certified to the Board for appellate review.  Consequently, the amended diagnostic criteria apply to the Veteran's claim.

Additionally, the July 2011 VA examiner rendered a diagnosis of depressive disorder, not otherwise specified.  In rendering an etiological opinion (including in the November 2011 addendum), the examiner suggests that the Veteran's disability began prior to his active duty and/or that the Veteran's "extensive medical conditions...might have contribute[d] to depressive symptoms."  The examiner did not then provide an opinion as to whether the Veteran's current psychiatric disability was aggravated beyond its natural course during his active duty.  Further, the examiner did not identify which medical conditions may have contributed to the Veteran's depressive symptoms; however, in September 2013, service connection was granted for his ischemic heart disease. 

For the reasons discussed above, the Board finds that a remand of the Veteran's claim is required for additional development.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must request from the Veteran a comprehensive statement containing as much detail as possible regarding his claimed in-service stressors.  The Veteran must be asked to provide specific details of these events and any other identifying information concerning any other individuals involved in the events, including their names, ranks, and units of assignment or any other identifying detail.  The Veteran must be advised to submit any verifying information that he can regarding each stressor, such as statements of fellow service members.  The Veteran must be advised that this information is vitally necessary to obtain supportive evidence of the stressful events he claims to have experienced, and he must be asked to be as specific as possible, because without such details an adequate search for verifying information cannot be conducted.  The AOJ must notify the Veteran that it is his responsibility to cooperate in the development of his claim and that failure to respond may result in adverse action.  See 38 C.F.R. § 3.158 (2016); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

2.  The Veteran must then be afforded a VA examination to determine the etiology of any psychiatric disability found.  The examiner must contemporaneously review all pertinent records associated with the claims file, including, but not limited to, the Veteran's service treatment records, post-service treatment records, the Veteran's assertions.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  Based on a review of the electronic claims folder, the examination findings, and the Veteran's statements, the examiner must opine as to whether any psychiatric disability is related to the Veteran's active duty, to include as due to any incident therein. 

If a PTSD diagnosis is rendered, the examiner must show how each diagnostic criterion to support a diagnosis of PTSD has been satisfied, including whether the requirements for the sufficiency of a stressor have been met.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, 5th Edition; 38 C.F.R. § 4.125 (2016).  If a PTSD diagnosis is deemed appropriate, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) the Veteran's PTSD is etiologically related to a stressor(s).

With the exception of any stressor qualifying under 38 C.F.R. § 3.304(f)(2) or (3), the AOJ must specify for the examiner the stressors that are established by the record and advise the examiner of the verified version of each stressor.  The AOJ must also instruct the examiner that only these events may be considered for the purpose of determining whether Veteran was exposed to a stressor during his active duty. 

With respect to any found non-PTSD psychiatric disability, the examiner is asked to provide opinions as to the following:

(a) did any non-PTSD psychiatric disability clearly and unmistakably exist prior to the Veteran's active duty?  In responding to this question, the examiner is asked to consider and discuss the July 2011 VA examiner's findings, including the November 2011 supplemental opinion.

(b) if so, was it clearly and unmistakably not aggravated beyond its natural course during the Veteran's active duty?  

(c) if the response to (a) is negative, the examiner is then asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any psychiatric disability found other than PTSD is causally or etiologically related to the Veteran's active duty, to include any incident therein?

(d) if the response to (a) is negative, the examiner is also asked to opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any psychiatric disability found other than PTSD was caused or aggravated by a service-connected disability?  At present, ischemic heart disease is the Veteran's only service-connected disability.

The examination report must include a complete rationale for all opinions expressed.

3.  The AOJ must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

4.  Once the above actions have been completed, the AOJ must re-adjudicate the Veteran's claim on appeal, to include all relevant evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

